ORDER

PER CURIAM.
AND NOW, this 3rd day of February, 2010, the Petition for Leave to File Notice of Appeal Nunc Pro Tunc is DISMISSED. As Petitioner’s filing is not a request for mandamus relief, this matter was improperly transferred from the Superior Court on that basis. To the extent that Petitioner seeks reinstatement mmc pro tunc of his right to appeal to the Superior Court from the Post Conviction Relief Act (“PCRA”) court’s order, the proper vehicle to make that request, if any, is a subsequent PCRA petition filed in the PCRA court. Cf. Kendrick v. District Attorney Of Philadelphia County, 591 Pa. 157, 916 A.2d 529, 537 (2007).